            Case 5:20-cv-06546-JMG Document 25 Filed 08/20/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

SECURITIES AND EXCHANGE COMMISSION, :
                                    :
                       Plaintiff,   :
                                    :
                 v.                 :
                                    :                      Civil Action No. 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC.     :
(dba THE INCOME STORE)              :
                                    :
and                                 :
                                    :
KENNETH D. COURTRIGHT, III,         :
                                    :
                       Defendants.  :
                                    :

MELANIE E. DAMIAN, AS RECEIVER OF                          Ancillary Case No. 20-cv-06546
TODAY’S GROWTH CONSULTANT, INC.
(dba THE INCOME STORE) ,

                Plaintiff,
v.

ASHER MILGROM, DANIEL GIORDANO,
DANIEL MEYER, and JDS CONSULTING GROUP
LLC,

            Defendants.
___________________________________________/

                MOTION FOR CLERK’S ENTRY OF DEFAULT AGAINST
                     DEFENDANT JDS CONSULTING GROUP

       Pursuant to Federal Rule of Civil Procedure 55(a), Plaintiff, Melanie E. Damian, as

Receiver of Today’s Growth Consultant, Inc. (“Plaintiff” or the “Receiver”), hereby request the

entry of a default against Defendant, JDS Consulting Group (“Defendant”), and in support states:

       1.       On December 30, 2020, the Receiver filed the Complaint, commencing this action

against several defendants, including Defendant, stating claims to avoid and recover fraudulent
            Case 5:20-cv-06546-JMG Document 25 Filed 08/20/21 Page 2 of 3




transfers pursuant to Section 5(a)(1) and 5(a)(2) of the Illinois Fraudulent Transfer Act and of

unjust enrichment.

       2.       Plaintiff made several attempts to serve the Complaint and Summon at the address

of the registered agent for Defendant. The Plaintiff’s process server also left voicemail and email

messages to the registered agent regarding service and did not receive responses.

       3.       Having excised reasonable diligence to have Defendant served, Plaintiff moved

for approval by the Court to effectuate service on defendant by publication, pursuant to Wis. Stat.

§ 801.11(5)(b) 1. A legal notice was published in the Wisconsin State Journal on May 20, 2021,

May 27, 2021, and June 3, 2021. As such, Defendant’s response to the Complaint was due on

June 29, 2021 2. A Proof of Publication Affidavit was filed on June 11, 2021. See ECF No. 23.

       4.       To date, Defendant has failed to file an answer or otherwise respond to the

Complaint. Moreover, Defendant has not reached out to the Receiver or her counsel for an

extension of time. No attorney has made an appearance on behalf of Defendant.

       5.       The Clerk must enter a default when a defendant “against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend,” as has been shown above.

See Fed. R. Civ. P. 55(a).

       WHEREFORE, Plaintiff respectfully request the entry of the attached proposed clerk’s

default against Defendant, JDS Consulting Group, LLC, in accordance with Federal Rule of Civil

Procedure 55(a).




1
 Wis. Stat. § 801.11(5)(b) states: “If with reasonable diligence the defendant cannot be served [by
personally serving the summons], then the summons may be served upon an officer, director or
managing agent of the corporation or limited liability company by publication and mailing.”
2
 Pursuant to Wis. Stat. § 801.09(2)(b), a defendant has 40 days from the date of the first required
publication to respond to a summons and complaint.
          Case 5:20-cv-06546-JMG Document 25 Filed 08/20/21 Page 3 of 3




                                                 Respectfully Submitted,

                                                 DAMIAN & VALORI LLP

                                                  /s/ Kenneth Dante Murena
                                                 Kenneth Dante Murena
                                                 Florida Bar No. 147486
                                                 Kmurena@dvllp.com
                                                 1000 Brickell Avenue, Suite 1020
                                                 Miami, Florida 33131
                                                 Telephone: (305) 371-3960
                                                 Facsimile: (305) 371-3965

                                                 Co-Counsel for Plaintiff Melanie E. Damian,
                                                 as Court-Appointed Receiver

                                                 Admitted Pro Hac Vice

                                                 and

                                                 SEMANOFF ORMSBY
                                                 GREENBERG & TORCHA, LLC

                                                 STEPHEN C. GOLDBLUM, ESQ.
                                                 PA Bar no. 83927
                                                 2617 Huntingdon Pike
                                                 Huntingdon Valley, PA 19006
                                                 (215) 887-0200
                                                 sgoldblum@sogtlaw.com

                                                 Co-Counsel for Plaintiff Melanie E. Damian,
                                                 as Court-Appointed Receiver


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 20th day of August, 2021, a true and correct copy of the

foregoing was served by U.S. mail on Defendant JDS Consulting Group, LLC, c/o Joseph

Sweeney, 1215 Vilas Ave., Madison, WI 53715, and via CM/ECF on all parties and counsel

registered to receive notice of court filings.

                                                        s/ Kenneth Dante Murena
                                                        Kenneth D. Murena
